Citation Nr: 0927285	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating greater than 20 
percent for cervical spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from August 1971 to September 1974.  The Veteran 
additionally served in the Army National Guard, which 
included various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), from 
September 1974 to October 1977 and again from May 1995 to 
June 2000, to include one confirmed period of active duty 
from April 12, 1997 to April 26, 1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges he was first diagnosed with hepatitis C 
in February 1977 while in the military and, additionally, 
feels his service-connected cervical spine disability is 
worse than currently rated.

Hepatitis C

In regard to his hepatitis C claim, the Veteran's service 
treatment records reveal he was treated for gastroenteritis 
and viral enteritis throughout his military service.  In 
February 1977, the Veteran presented with four days of 
nausea, diarrhea, anorexia, loss of taste and ear buzzing.  
At that time, hepatitis was suspected, but never 
diagnostically confirmed.  The Veteran alleges that he was 
exposed to many service-related risk factors, to include 
unprotected sexual activity, exposure to spinal meningitis 
and hepatitis during basic training, sharing shaving gear 
with an infected individual and intranasal drug use.  The 
Veteran further alleges he served in the military as a 
medical supply technician and completed training as a medic 
at the Combat Support Hospital.  Due to his MOS and training, 
he alleges he was exposed to hepatitis and received multiple 
accidental dirty needle sticks. 
 
The duty to assist requires the VA to afford the Veteran with 
a VA examination when required by law.  In the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, VA outpatient treatment records do reveal a 
current diagnosis of hepatitis C at least dating back to the 
1990s.  The Veteran was afforded a VA examination in July 
2004, but the examiner did not proffer an opinion with regard 
to the likely etiology of the Veteran's hepatitis C.  Indeed, 
it does not appear the examiner reviewed the claims folder, 
but rather merely listed the Veteran's reported risk factors 
without reaching any ultimate opinion or conclusion.  There 
simply is not enough medical evidence currently to determine 
whether the Veteran's current hepatitis C is related to the 
Veteran's February 1977 symptoms or any other alleged risk 
factor.  A VA examination is indicated.

Cervical Spine

Here, the Veteran indicates his cervical spine disability is 
worse than currently rated, to include increased pain and 
symptoms of numbness of the upper extremities, especially his 
left upper extremity.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 26, 
2003, VA revised the criteria for evaluating intervertebral 
disc syndrome and general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Specifically, effective 
from September 26, 2003, disabilities of the cervical spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008). 

In this case, the Veteran filed a claim for an increased 
rating on September 8, 2003, prior to the effective date of 
the new regulations.  The Veteran was informed of the new 
spine regulations thereafter, but not of the regulations in 
effect prior to September 26, 2003.  It is unclear if the RO, 
in denying the Veteran's claim, even considered the prior 
version of the regulations.

The VA's duty to assist was also amended during the pendency 
of this appeal.  Specifically, the Court of Appeals for 
Veterans' Claims (CAVC or the Court) recently further defined 
the VA's duty to notify obligations in increased rating 
claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
According to Vazquez-Flores, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the RO did send the Veteran a letter in May 
2008 detailing the information required by Vazquez to include 
notification of the current spine regulations.  No notice was 
sent, however, informing the Veteran of the pre-September 
2003 version of the regulations.  Corrective action is 
required.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

Here, the Veteran was last afforded a VA examination in 
January 2007, over two years ago.  At that time, the examiner 
found no evidence of radiculopathy on peripheral nerve 
examination.  The Veteran's main manifestation was painful 
motion and limited forward flexion.

VA outpatient treatment records since that time note cervical 
radiculopathy as a diagnosis and also indicates the Veteran 
was admitted into urgent care in August 2007 for neck and 
shoulder pain.  At that time, the Veteran was diagnosed with 
an acute episode of cervical strain due to his history of 
cervical stenosis, and degenerative disc disease.  An MRI 
report also indicated cervical disc herniation with 
complaints of numbness in the arms.  A September 2007 record 
indicates a recommendation for cervical spine surgery, which 
the Veteran at that time refused.  

In light of the VA outpatient treatment records after January 
2007 showing the possibility of a worsening condition, a new 
VA examination is required.  It also appears the January 2007 
examination did not include an electromyography (EMG) or a 
nerve conduction study (NCS).  In light of the complaints of 
neurological manifestations, a neurological examination is 
also indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied as 
detailed in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the 
Veteran and his representative must be 
given notice of the relevant spine 
regulations in effect prior to September 
26, 2003. 

2.  Obtain any recent treatment records 
for the Veteran from the VA Medical Center 
in Chicago, Illinois from October 2007 to 
the present regarding hepatitis C and 
cervical spine treatment.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
for the claimed condition of hepatitis C 
to ascertain the diagnosis and likely 
etiology of his hepatitis C or any other 
related diagnosis found. The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

The examiner should indicate whether the 
Veteran's hepatitis C is at least as likely 
as not related to his February 1977 in-
service treatment and symptoms at that time 
or any other incident of his military 
service versus post-military exposure to 
relevant risk factors.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding the 
Veteran's diagnosis and etiology.  

4.  After the above is complete and all 
records are obtained, to the extent 
available, schedule the Veteran for 
orthopedic and neurological examinations 
for his cervical spine condition, to 
include complaints of chronic pain and 
radiculopathy, to ascertain any and all 
current disabilities he has in connection 
with his cervical spine condition and the 
current level of severity of each 
condition.  The examiner(s) must conduct 
all necessary tests to ascertain the 
neurological and orthopedic manifestations, 
if any, of the Veteran's cervical spine 
condition.  

Specifically, in regards to the Veteran's 
claimed cervical radiculopathy, the 
examination should include an 
electromyography (EMG) and a nerve 
conduction study (NCS) to identify whether 
the diagnosis is appropriate and to 
identify any found symptoms due to the 
alleged radiculopathy of the upper 
extremities. In particular, the examiner 
should indicate whether paralysis is 
present in any of the upper extremities, 
and, if so, whether it is complete or 
incomplete.  If incomplete paralysis is 
present, the examiner should state whether 
it is mild, moderate, moderately severe, or 
severe.  The examiner should make clear 
which nerves are affected by the 
condition(s).

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions, especially the 
conflicting diagnosis of cervical 
radiculopathy found within the VA 
outpatient treatment records versus the 
January 2007 VA examination. 

5.  After the above is complete, 
readjudicate the Veteran's claims 
considering both the old and new spine 
regulations.  If the claims remain denied, 
provide the Veteran a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

